Citation Nr: 0603959	
Decision Date: 02/10/06    Archive Date: 02/22/06

DOCKET NO.  03-30 660	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, 
Illinois


THE ISSUE

Entitlement to an increased evaluation for a left shoulder 
disability, currently evaluated as 20 percent disabling.


ATTORNEY FOR THE BOARD

M. Riley, Associate Counsel


INTRODUCTION

The veteran served on active duty from August 1978 to August 
1981.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 2002 rating decision of the 
Chicago, Illinois, Regional Office (RO) of the Department of 
Veterans Affairs (VA).  



REMAND

The veteran was most recently afforded a VA examination to 
determine the degree of severity of his left shoulder 
disability in September 2004.  The report of this examination 
is inadequate for rating purposes because the examiner failed 
to address all pertinent disability factors, to include the 
extent of functional impairment on repeated use and during 
flare ups, and the extent of functional impairment due to 
pain, weakened movement, incoordination and excess 
fatigability.  See DeLuca v. Brown, 8 Vet. App. 202 (1995).

In light of these circumstances, this case is REMANDED to the 
RO or the Appeals Management Center (AMC), in Washington, DC. 
for the following actions:

1.  The RO or the AMC should request 
the veteran to submit a copy of any 
pertinent evidence in his possession 
that is not already of record.  He 
should also be requested to provide 
identifying information and any 
necessary authorization for any 
health care providers who may 
possess records, not already of 
record, pertinent to his claim.  
When the requested information and 
any necessary authorization have 
been received, the RO or the AMC 
should attempt to obtain a copy of 
any pertinent records that are not 
already of record.  

2.  If the RO or the AMC is unable 
to obtain any records identified by 
the veteran, it should so inform the 
veteran and him to provide a copy of 
the outstanding records.

3.  Then, the veteran should be 
afforded a VA examination by a 
physician with appropriate expertise 
to determine the current extent of 
functional impairment due to the 
veteran's service-connected left 
shoulder disability.  The claims 
folder must be made available to and 
reviewed by the examiner.

All indicated studies, including 
range of motion studies in degrees, 
should be performed.  In reporting 
range of motion, the examiner should 
specifically identify any excursion 
of motion accompanied by pain.  The 
physician should be requested to 
identify any objective evidence of 
pain and to assess the extent of any 
pain.  

Tests of joint motion against 
varying resistance should be 
performed.  The extent of any 
incoordination, weakened movement 
and excess fatigability on use 
should be described.  The physician 
should also express an opinion 
concerning whether there would be 
additional limits on functional 
ability on repeated use or during 
flare-ups (if the veteran describes 
flare-ups).  If feasible, the 
examiner should assess any 
additional functional impairment 
during flare-ups, on repeated use or 
due to incoordination, weakened 
movement, and/or excess fatigability 
in terms of additional degrees of 
limitation of motion.  If this is 
not feasible, the physician should 
so state.  

The examiner should also provide an 
opinion concerning the impact of the 
service-connected disability on the 
veteran's ability to work.  The 
rationale for all opinions expressed 
should also be provided.  

4.  The RO or the AMC should also 
undertake any other development it 
determines to be warranted.

5.  Then, the RO or the AMC should 
readjudicate the issue on appeal.  
If the benefit sought on appeal is 
not granted to the veteran's 
satisfaction, the RO or the AMC 
should issue a Supplemental 
Statement of the Case and afford the 
veteran an appropriate opportunity 
to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  By 
this REMAND, the Board intimates no opinion as to any final 
outcome warranted.  No action is required of the veteran 
until he is otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  See 
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2005).



_________________________________________________
Shane A. Durkin
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2004).

 
 
 
 

